RECEIVED

AUS 9 2 2019 4 UNITED STATES DISTRICT COURT
a ‘ me WESTERN DISTRICT OF LOUISIANA
TONY A. MOORE, CLERK LAFAYETTE DIVISION

WESTERN DISTRICT OF LOUISIANA
ALEXANDRIA, LOUISIANA

UNITED STATES OF AMERICA CASE NO. 6:18-CR-00112
VERSUS
ANTONIO ZARATE (05) JUDGE DEE D. DRELL

BALDOMERO VELASCO CASTRO (06) MAGISTRATE JUDGE WHITEHURST

JUDGMENT
For the reasons contained in the Report and Recommendation of the Magistrate Judge
previously filed herein, and after independent (de novo) review of the record, including the
objection filed herein, and having determined that the findings and recommendations are correct
under the applicable law;
IT IS ORDERED that the motion to suppress filed by Defendants Antonio Zarate and
Baldomero Velasco Castro (Doc. 158) is DENIED.

SIGNED this ) / —day of August 2019, at Alexandria, Louisiana.

   
 

ee
~ JUDGE DEE D.DRELL
UNITED STATES DISTRICT COURT
